EDWARDS, Judge
(dissenting).
I respectfully dissent.
In construing the majority opinion, I do not believe there is any dispute that the test for legal sufficiency, Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 2789, 61 L.Ed.2d 560 (1979), has been met. Where my brothers and I part ways is in our conclusions as to the factual sufficiency of the record to support a rape conviction.
The test our Court must use in determining factual sufficiency is whether, after weighing the evidence in the record of trial and making allowances for our not having observed the witnesses personally, we are convinced of Appellant’s guilt beyond a rea*818sonable doubt. Article 66(c), UCMJ, 10 U.S.C. § 866(c); United States v. Turner, 25 M.J. 324 (C.M.A.1987). The key factual question is whether the events alleged to have occurred in the early morning of 22 February 1992 actually did occur. SN B testified that they did; Appellant, that they did not.
For several reasons, I am convinced of Appellant’s guilt beyond a reasonable doubt. First, contrary to the statement in the majority opinion that SN B’s testimony was “elicited principally through leading questions,” my review of her testimony leads me to conclude that she did testify very credibly, coherently, and, for the most part, in the normal narrative fashion. SN B was not at all uncertain about what had happened in her barracks room and she related important details such as smelling alcohol on Appellant’s breath. Concededly, the record reveals that she had to be encouraged to speak up on occasion and she clearly did have difficulty describing the rape, but I do not view her hesitancy as surprising.
Both SN B and her longtime friend, FN X, testified that, shortly after the attack, SN B had telephoned FN X to tell her about it. Although FN X was not certain of the date of the telephone call, she did testify that it occurred “a week” before SN B told her about the alleged rape of SN A. SN B testified further that the reason she did not tell anyone else about the rape immediately was because of her concern about how her newlywed husband would react. Eventually, concerned that Appellant might do something similar to another woman friend, SN B advised this friend of the rape. SN B’s sudden “cold” behavior towards Appellant at that time led a different friend, an HS3, to ask SN B repeatedly what the problem was. When she finally revealed the rape to this friend, he reported it to appropriate authority, which led ultimately to this conviction. Accordingly, while perhaps not “fresh complaint” in the classic sense, SN B’s immediate report of the rape to FN X, and ultimate reluctant report to the HS3, help to satisfy me that she did not concoct the report of the rape.
My final reason for finding the evidence factually sufficient is based upon my understanding of the requirement that members of a court of military review must “mak[e] allowances for [their] not having observed the witnesses personally.” The court-martial members who convicted Appellant were instructed properly. They did observe the witnesses, including both SN B and Appellant. They acquitted Appellant of the other alleged rape, but convicted him of this one. Based upon my own experience with Coast Guard court-martial panels, I am certain that this one conscientiously followed the Military Judge’s instructions. They obviously had reasonable doubt about Appellant’s guilt of the other rape and acquitted him. They did not have reasonable doubt about this one. I find nothing in the record to cause me to believe that their decision should be disturbed upon review.
I recognize that the members of the majority are themselves conscientiously satisfying their own responsibilities under Article 66(c), UCMJ. I must respect them for that. Nevertheless, the tone of the majority opinion leaves me with the impression that SN B is being penalized because she did not respond immediately to the rape as women are “expected” to respond after being raped. I had hoped that this kind of reasoning, in reviewing a conviction for an acquaintance rape, would not be applied following our decision in United States v. Webster, 37 M.J. 670 (C.G.C.M.R.1993). Regrettably, it appears that I was wrong.